Title: To George Washington from William Gordon, 26 October 1780
From: Gordon, William
To: Washington, George


                  
                     My Dear Sir
                     Jamaica Plain Octr 26. 1780
                  
                  I congratulate your Excellency with the utmost sincerity upon the
                     late discovery of Arnolds treachery. This is the second time, that Heaven has
                     prevented the enemy’s ruining us by secret attempts. While the baseness
                     & villainy of individuals, who had been greatly confided in, must tend
                     to discourage, the special remarkable interpositions of Providence preventing
                     the execution of their wicked plans must hearten you beyond measure.
                  Our public affairs have been strangely neglected; but the
                     sentiments of people appear to be altering, & I am in hopes that some
                     effectual measures will be taken to procure a sufficient standing army
                     & to provide for & pay the same properly, that so our cause may
                     not be lost for want of it. Dtr Cooper in his sermon yesterday upon occasion of
                     the election, failed not to take notice of it to the General Court. The
                        prints will inform you that Mr Hancock is governor. The
                     Lt Governor will be chosen by the General Court, as no one had the majority of
                     the peoples votes. Mr Bowdoin will most probably be elected, & I am not
                     without expectation that he will accept. This State I can’t but suppose will
                     act much better for the common cause than has been the case of late. Reforms
                     must take place, or we have small ground for promising ourselves either a
                     speedy or honorable peace. Your Excellency has not met with due support,
                     answerable to the engagements the United States have laid themselves under to
                     you, but the greater has been your patriotism in continuing to serve them. Your
                     firmness, perseverance & influence have kept us from ruin. The time is
                     coming, I flatter myself, when You will have an army together early enough to
                     begin the campaign with offensive operations. What
                     discoveries to our hurt the enemy may have made by the capture of the mail, it
                     is impossible I should conjecture; but considering the season of the year there
                     may be an opportunity of preventing the greatness of the injury that might be
                     occasioned by it otherwise.
                  Our friend Col. Sears is labouring to convince persons, that our
                     plans must be changed, & that we must pursue a different line of
                     conduct, do we mean to be successful. What he says & the letters he
                     communicates have weight with several: but others will not see, &
                     pretend that there is no danger, even tho’ the enemy should take West Point;
                     for then we should rouze. It is strange how weakly some men
                     will argue, & yet we cannot impute their talk to bad intentions. Would
                     your Excellency favour me with a free letter, setting forth the state &
                     sufferings of the army, the number it should consist of, what should be done to
                     make them comfortable, & the eminent danger of neglecting or delaying
                     to do it, which I might communicate to friends in & out of the General
                     Court, it would I am persuaded answer a good end. The esteem the public have
                     for & the confidence they place in you, would impel them to exertions:
                     but the letters wrote in an official way are not so known out of doors, by the
                     people at large, as should be: & it is too much the case, that the
                     people within have their own selfish views & study to ease or serve
                     their electors rather than the common cause. Besides a private letter in the
                     way of friendship might have a different cast & be viewed in another
                     light than a public one, & therefore have the greater weight. Many
                     suppose that persons declare their mind more fully in the former than the
                     latter. I am desirous of promoting the public good, & therefore have
                     wrote as above, & not from any doubt of the truth of the
                     representations made by other gentlemen in the army. Their names give weight to
                     their private informations: your Excellency’s would add greatly. Mrs Gordon
                     joins in wishing you all desirable blessings, & in praying to be
                     remembered to your Lady. Your Excellency’s sincere Friend & most humble
                     Servant
                  
                     William Gordon
                  
               